DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock ‘808 in view of Ohshima, U.S. Patent 5,937,479.
Rock teaches a hinge (figs. 18-20) comprising a mounting plate (2) and a side part (1) which is held on the mounting plate and on which a hinge part is pivotably mounted and the side part is displaceable on the mounting plate in a longitudinal direction via a depth adjustment unit (7) and is pivotable in relation to the mounting plate by a height adjustment unit (6) and the side part is fixed on the mounting plate via catch element (5) and is latched with a bolt (57) which is displaceably mounted in the mounting plate (displaces out of 54).  Rock also teaches a hook element (below) which partially 
Rock does not teach the bolt displaceable in the longitudinal direction.
Ohshima teaches a similar hinge device which comprises a bolt (fig. 3, element 17) which is longitudinally displaceable and interacts with a hook element of a catch element (see 16a, 17).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Rock with a displaceable bolt in the style of Ohshima because that would reduce the number of components required to construct the hinge, [Claim 1].

    PNG
    media_image1.png
    441
    580
    media_image1.png
    Greyscale

`	
Regarding Claim 2, Rock teaches catch element 5 and bolt 57 forming a unit with the mounting plate which is held displaceably on the mountning plate.	
	Regarding Claim 5, element 1 can rotate around the bolt 57 when disengage from element 53 which would appear to satisfy the limitations of this claim.
Claim 6, see fig. 20 which shows the catch element “fixed” (insofar as that claim is understood) on the side 1.
Regarding Claim 7, see web which inserted into the opening in the side part (see below) which would appear to meet the limitations of the claim.

    PNG
    media_image2.png
    386
    550
    media_image2.png
    Greyscale

Regarding Claim 8, note that the hinge elements can all be considered U-shaped when viewed as in figs. 22-23, see element 5 in fig. 22.  Note that the hook elements above are disposed in pairs on side legs of element 2.
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “molded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claims 9-10, see the depth adjustment element 7 (worm or cam) which is held captively in an opening and in which one or more projections engage (see below).

    PNG
    media_image3.png
    360
    429
    media_image3.png
    Greyscale

Regarding Claim 11, see element 6 in fig. 20 which shows the vertical adjustment unit being a threaded bolt held so it is rotatable, but not axially displaceable on side part element 1.
Regarding Claim 12, see vertical adjustment unit 6 which is a threaded bolt held with the U-shaped receptacle of the mounting plate shown below.

    PNG
    media_image4.png
    402
    479
    media_image4.png
    Greyscale

Regarding Claims 13-14, see element 57 which is captively guided in the recess and has end section for part of the captive securing by connecting the bolt to element 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677